Motion to dismiss appeal denied, without costs. Motion to strike appeal from the calendar for nonpayment of costs denied, without costs. Motion to correct record, by inserting therein the admission of service on the defendant’s notice of appearance (which notice of appearance is filed in Albany county clerk’s office with admission of service appearing thereon) granted, and the record is deemed amended accordingly. The record is also corrected by striking therefrom the word “ alleged ” before the words “ notice of appearance ” on page 22.